Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 1 of 78




                      EXHIBIT E
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 2 of 78




                             IN THE COURT OF COMMON PLEAS
                        OF HUNTINGDON COUNTY, PENNSYLVANIA
                                CIVIL IVISION - IN REM

IN RE:CONDEMNATION BY SUNOCO                                   ocket No.     2015-0972
PIPELINE L.P. OF PERMANENT AND
TEMPORARY RIGHTS OF WAY FOR
THE TRANSPORTATION OF
ETHANE, PROPANE, LIQUID
PETROLEUM GAS, AND OTHER                                       EMINENT DOMAIN      - IN   REM
PETROLEUM PRODUCTS IN THE
TOWNSHIP OF UNION, HUNTINGDON
COUNTY, PENNSYLVANIA, OVER THE
LANDS OF STEPHEN GERHART AND
ELLEN S. GERHART

                 CONDEMNOR SUNOCO PIPELINE L.P.'S PETITION
              FOR DETERMINATION          F
                                INDIRECT CRIMINAL CONTEMPT

         Condemnor Sunoco Pipeline L.P. ("Sunoco Pipeline"), by and through its

undersigned counsel, hereby moves for a determination that Condemnee Ellen Gerhart

has engaged in indirect criminal contempt     f    this Court's preliminary injunction order of

June 28, 2017, and requests that she be sanctioned appropriately for her willful

defiance of the Order. In support of its Petition, Sunoco Pipeline avers as follows:

         1.    In   January 2016, this Court overruled in their entirety Condemnees'

preliminary objections to the Declaration of Taking. The Court's decision was

subsequently affirmed by the Commonwealth Court and Condemnees' petition for

review by the Supreme Court was denied.

      2.       In   April 2017, the Court issued   a   writ of possession.

      3.       Condemnee Ellen Gerhart refused to accept the January 2016 decision of




                                           RR -0098
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 3 of 78




this Court, the affirmance by the appellate courts, or the writ of possession, and made

clear through social media, as well as numerous statements and videos, her intention to

confront, obstruct and block, through "direct action" tactics, Sunoco Pipeline's

installation of the Mariner East 2 pipeline within the granted right of way easement. As

a   result, Sunoco Pipeline sought   a   preliminary injunction to bar Condemnees and their

supporters from interfering with construction of the pipeline on the property.

        4.     On June 28, 2017, the Court issued the preliminary injunction barring

Condemnees and those working in concert with them, from, inter alia, engaging in

obstructive conduct on the easement or being on the easement without the consent of

Sunoco Pipeline. A copy of the Order is attached hereto as Exhibit "A."

        5.     The preliminary injunction was conditioned upon the posting of     a   bond in

the amount of $1,000.

        6.     The preliminary injunction bond was posted      n June 29, 2017.
        7.     The preliminary injunction was initially appealed by Condemnees, but that

appeal was subsequently withdrawn. No stay of the order, or of any order of the Court

relating to this condemnation, has been sought by Condemnees.

        8.     On June 29, 2017, immediately after the Order was issued, Ellen Gerhart

was quoted as stating that "her family and their supporters will not comply with the

judge's order." See Exhibit "B," State Impact, by Phillips, Susan, June 29, 2017, at 2.

Rather. Mrs. Gerhart was quoted as saying that "she's made the choice to employ direct

action against construction of the Mariner East 2...." Id., at 3

                                                 2


                                            RR -0099
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 4 of 78




       9.     Since the preliminary injunction was issued, Ellen Gerhart has been

interviewed for numerous articles and broadcasts    in   which she made clear that she had

no intention of complying with the orders of this Court and/or allowing installation of the

pipeline on her property.

       10.    After the issuance of the preliminary injunction, Sunoco Pipeline was

required to address quality control and environmental issues on the project. The

resulting change in contractors in Huntingdon County, together with    a   negotiated

agreement with the Department of Environmental Protection, resulted in       a   delay of work

on the Gerhart property.

       11.    On March 23 and 27, 2018, a Sunoco Pipeline survey crew worked at the

Gerhart property to stake the perimeter of the easement and to post copies of the

preliminary injunction at multiple points along the perimeter of the easement.

       12.    The survey crew found that the prior tree -sit structures within the

easement were still in place. An assessment of site conditions led to the conclusion

that the tree platforms and the ropes/wire over the easement that connected them to

each other had to be removed before the next phase of construction could proceed.

       13.    On Sunday, April 8, 2018, after it was determined that the tree platforms

were not then being occupied, Sunoco Pipeline entered the easement, severed the

ropes/wires between the trees and then cut down the trees.'



1
      Although April 8 is after the cutoff date established in US Fish and Wildlife
Service ("FWS") guidelines for cutting trees that could be Indiana Bat habitats, as in
                                             3


                                        RR -0100
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 5 of 78




       14.    During the removal process, Ellen Gerhart grabbed a safety line of one of

the crew members who climbed the tree to ensure that there were no occupants in the

platform before it was removed. She then pulled on the safety rope, threatening to bring

the worker down from the tree. However, a member of the crew working on the ground

saw her efforts and was able to grab and secure the line before she was able to cause

serious injury or death to the worker in the tree.

       15.    The following week, active work began on the site to remove the downed

trees. During this process, Ellen Gerhart entered the easement several times and sat

on downed trees. Because work was being performed elsewhere at the time, security

for the work crew monitored her and requested that, for her own safety, she vacate the

easement, but did not seek to remove her.

       16.    Shortly thereafter, Ellen Gerhart moved closer to the active work area,

placing herself partially within the easement in a manner so as to cause the workers to

cease work near her   t   avoid injury to her. She was advised by security to move out of

the easement to avoid the risk of injury. When she refused to do so, the worker

proceeded past her to work on another log. She then hurried to get in front of him to

interfere with work there.




2016, Sunoco Pipeline coordinated the activity with FWS personnel to obtain approval
to proceed. A wildlife biologist was on site to inspect the specific trees and after
confirming that there were no bat habitats present, he authorized the removal of the
trees.
                                              4


                                         RR -0101
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 6 of 78




       17.    Over the next week or so, Ellen Gerhart consistently sought to harass and

disrupt the construction work, regularly entering the easement and, when work was

being done near the edge of the easement, positioning herself just on the edge so that a

risk of injury to her would cause the workers to delay or stop the work, Nevertheless,

work continued at the site at a steady pace.

       18.    During this period, several survey and boundary stakes on the easement

were found to have been knocked over or removed. While Sunoco Pipeline does not

know if Ellen Gerhart did so, she was seen, and videographed, kicking one such stake.

       19.    On April 26, 2018, after apparently determining that her harassing conduct

was not effectively impeding the work, Ellen Gerhart escalated her tactics. That

morning, she entered the center of the easement and placed herself directly in the path

of the work. She also placed herself in front of machinery to block the use of the

equipment. Attached hereto As Exhibit "C" are photographs taken of Ellen Gerhart on

April 26 obstructing and interfering with the work in the middle of the easement.

       20.    Because of the intentional and reckless interference by Ellen Gerhart, the

work crew determined that the risk of injury to her was too high to proceed and was

forced to stop work and [eft the easement for a short period.

       21.    The work crew then returned to work, but Ellen Gerhart, who had left the

easement when work had initially stopped, returned to the center of the easement to

obstruct further work.



                                               5


                                       RR -0102
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 7 of 78




       22.    Recognizing that Ellen Gerhart presented an erratic hazard and had

placed herself in danger because of the work being performed, the crew was compelled

to cease work and withdrew from the site for the remainder of the day,

       23.    Two days later, on April 28, 2018, Ellen Gerhart again escalated her

interference, directly obstructing construction efforts within the easement by standing in

front of vehicles to prevent them from being used.

       24.    Additionally, Mrs. Gerhart removed numerous (20         - 30) survey stakes and
threw them onto her property.   She also ripped a construction snow fence from the

hands of construction worker,

       25.    Copies of April 28 photographs showing Mrs. Gerhart blocking use of a

vehicle, throwing survey stakes off the easement and onto her property, and pulling on

the snow fence are attached hereto as Exhibit "D."

       26.    Pennsylvania State Police were contacted and, upon arriving at the scene,

found Mrs. Gerhart uncooperative, refusing   t   answer questions or produce

identification. The troopers did enter Mrs. Gerharts property to retrieve the stolen

survey stakes.

      27      Because of Mrs. Gerhart's interference and the risk of injury to her from

further work, the construction crew again terminated operations for the day and moved

equipment back to the staging area.

      28.    Courts have inherent power to enforce their orders by imposing sanctions

for failure to comply with the orders. Rouse Philadelphia Inc.   v.   Ad Hoc '78, 274 Pa.

                                             6


                                        RR -0103
           Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 8 of 78




Super. 54, 71, 417 A.2d 1248, 1257 (1979).

           29        Ellen Gerhart's actions in this matter to actively interfere with Sunoco

Pipeline's right of way easement and to obstruct and impede work on the easement fall

within the scope of "indirect" contempt of court, which is            a   violation of a court order that

occurs beyond the court's presence. See Commonwealth                      v,   McMullen, 961 A.2d 842

(Pa. 2008), citing Commonwealth               v.   Ashton, 824 A.2d 1198, 1203 (Pa. Super. 2003).

           30.      Contempt is either civil or criminal, although the same facts or conduct

may constitute both. See Stahl           v.   Redcay, 897 A.2d 478, 486 (Pa. Super. 2006), citing

Brocker v. Brocker, 241 A.2d 336, 339-40 (Pa. 1968).

           31.      If the dominant purpose of the court is to punish a refusal to obey a prior

court order, the proceeding is criminal in nature. If the purpose is to coerce compliance

with   a   court order, the proceeding is civil in nature.

           32.      In   this matter, while Sunoco Pipeline seeks compliance of the Order, Ellen

Gerhart's public statements of intent, followed by willful disobedience of the Order,

compels      a    determination of criminal contempt and imposition of appropriate sanctions to

address her intentional defiance of the Order.

           33,      To prove indirect criminal contempt, evidence must be sufficient to

establish that the order was definite, clear, specific, and leaving no doubt in the person

t   whom     it   was addressed of the conduct prohibited; the contemnor had notice of the

order; the act constituting the violation was volitional; and the contemnor acted with

wrongful intent.

                                                         7


                                                     RR -0104
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 9 of 78




         34.   There is no right to a jury trial   in a     criminal contempt proceeding where the

relief sought does not include incarceration for more than six months. Commonwealth

v.   McMullen, 599 Pa. 435, 961 A.2d 842 (2008).

         35.   Additionally, there is no limit on the monetary punishment for criminal

contempt.

         36.   The Court has broad discretion          in   imposing compensatory and

restitutionary damages in contempt proceedings and to remedy the harm suffered by

the injured party.

         37.   The Court may further award attorneys' fees, as well as costs of

investigating the violation and preparing for and conducting the contempt hearing.

         38.   The Order was clear in that it prohibits all persons "from entering, or being

on the easement granted to Condemnor until the pipelines are installed...." Order, ¶2.

         39.   The Order was clear in that it prohibits all persons "from barring,

preventing, or otherwise interfering in any way with Condmnor's access to, and use of,

the easement granted to Condemnor on Condemnees property." Order, ¶3.

         40.   The Order was clear in that it prohibits all persons "from barring,

preventing, or otherwise interfering in any way with Condemnor's installation of

pipelines within the easement. Order, ¶4.

         41.   The Order was clear in that    it   prohibits all persons "from creating

conditions on the right of way that create    a    danger to themselves and others." Order,

¶5.

                                                   8


                                           RR -0105
        Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 10 of 78




        42.    Ellen Gerhart, as a party to this matter, has been aware of all orders

issued by the Court. Moreover, copies of the June 28th Order were posted on the

Gerhart property along the staked -out easement.

        43.    Ellen Gerhart defied the Court's Order by attempting to interfere with the

work on site by entering the easement, grabbing the safety line of   a   worker who was in

a   tree and by attempting to pull him down.

        44.    Ellen Gerhart has defied the Court's Order by entering the easement while

work was being performed on     it.   She has intentionally impeded and obstructed work

being performed and, in so doing, created hazardous conditions, placing herself and

others at increased risk of injury.

        45.    Because the Order was clear and specific as to prohibited conduct,

because Ellen Gerhart had notice of it, because her acts were volitional and because

she acted with the specific wrongful intent to interfere with Condemnor's rights, she

should be determined to have acted in indirect criminal contempt of this Court's Order.

        46.    Ellen Gerhart should be sanctioned so as to punish her for her willful

misconduct.

        47.    The Court should award to Sunoco Pipeline the costs and fees incurred in

investigating Ellen Gerhart's willful violations and preparing for and conducting the

contempt proceeding.




                                               9


                                           RR -0106
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 11 of 78




       WHEREFORE, for the reasons set forth above, Condemnor Sunoco Pipeline L.P.

respectfully requests that the Court grant its Petition and find that Ellen Gerhart has

engaged in conduct in indirect contempt of this Court's Preliminary Injunction Order of

June 28, 2017. Condemnor further requests that Ellen Gerhart be appropriately

sanctioned, through fines and/or incarceration of no more than six months, for such

contempt and that she be further required to reimburse Sunoco Pipeline for the

expenses and costs, including attorneys' fees, incurred in investigating the violation and

preparing for and conducting the contempt proceeding.

                                          Respectfully submitted,

                                          McNEES WALLACE & NURICK LLC



                                          By
                                                  Alan R. Boynton,   r.   Pa.   .   .   No. 39850
                                                  aboyntonPrncneeslaw.corn
                                                  Stephanie Carfley, Pa. I.D. No. 79136
                                                  scprfleygmcneeslaw.com
                                                  Kandice Kerwin Hull, PA I.D. No. 86345
                                                  khull@mcneeslaw.com
                                                  100 Pine Street, P.O. Box 1166
                                                  Harrisburg, PA 17108
                                                  (717) 232-8000

Dated: April 30, 2018                     Counsel for Condemnor Sunoco Pipeline L.P.




                                             10


                                        RR -0107
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 12 of 78




            EXHIBIT "A"
                            RR -0108
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 13 of 78
'
             IN THE COURT OF       COMMON PLEAS OF HUNTINGDON COUNTY, PENNSYLVANIA
                                                   CIVIL DIVISION


         IN RE: CONDEMNATION BY SUNOCO                 :   NO. CP-31-CV-972-2015
         PIPELINE L.P. OF PERMANENT AND
         TEMPORARY RIGHTS OF WAY FOR
         THE TRANSPORTATION OF
         ETHANE, PROPANE, LIQUID                                                           -0
                                                                                           rJ
         PETROLEUM GAS, AND OTHER
         PETROLEUM PRODUCTS IN THE
        TOWNSHIP OF UNION, HUNTINGDON
        COUNTY, PENNSYLVANIA, OVER THE                 :


         LANDS OF STEPHEN GERHART AND
         ELLEN S. GERHART                                                                  r



                                                       ORDER

    !    2 8 2017

                 AND NOW, this 28th day of tune, 2017, after argument held on June 27, 2017, and a careful

        examination of the record:

                 It is ORDERED that the Motion of Sunoco Pipeline L.P. for      a   Preliminary Injunction is
        GRANTED as all prerequisites    for the issuance of an injunction have been established and issuing
        an   injunction will not adversely affect the public interest. See Ambrogi v. Reber, 932 A.2d 969,
        976 (Pa, Super. 2007). Therefore, it is further ORDERED that:

                 1. Condeinnees shall immediately, but in no event more than 48 hours       after issuance of
        this Order, remove all structures, tree platforms, tents, vehicles, equipment, and other objects

        placed within the easement granted to Condemnor. Any items remaining within the easement

        thereafter shall be viewed as abandoned illegal obstructions and shall be removed and disposed
        of by Condemnor or at the direction of Condemnor. Any items which cannot be readily removed
        may be destroyed by Condemnor.

                2. Unless   their presence on the easement is consented to by Condemnor, all persons are
        enjoined and restrained, pending further order of this Court, from entering, or being on the




                                             RR -0109
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 14 of 78



  easement granted to Condemnor until the pipelines are installed and all remediation and
  restoration efforts are complete.
         3. Condemnees, and all persons acting in concert           with them,   as   well as all persons on
  property owned by Condemnees or in the vicinity thereof are hereby restrained and enjoined,
  pending further order of this Court, from barring, preventing, or otherwise interfering in any way

  with Condemnor's access to, and     use of,   the easement granted to Condemnor on Condemnees'
  property.

         4. Condemnees and all persons acting in concert with them, as well as all persons on

  property owned by Condemnees, are hereby restrained and enjoined pending further order of
  this Court from barring, preventing, or otherwise interfering in any way with Condemnor's

  installation of pipelines within said easement.
         5.   Condemnees, and all persons acting in concert with them, as well as all persons on

  property owned by Condemnees or in the vicinity thereof are hereby restrained and enjoined
 from creating conditions on the right of way that create      a   danger to themselves and others,
         6. This Order shall be conditioned upon the posting of Condemnor's bond in the amount

 of $1,000, said bond to be deposited with the Prothonotary.
         7. This Order shall remain in effect in    full force until such time   as   this Court specifically
 orders otherwise.




                                                         BY THE COURT:




                                                         George N. Zanic, President Judge




                                      RR -0110
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 15 of 78




                            RR -0111
Pipeline Case 1:17-cv-01726-YK
         protestors  face arrest,Document
                                  charges 104-5 Filed
                                          on their    06/16/20
                                                   own.        Page 16 ofPage
                                                         land Statel...   78                                                                                     I                                1   of 4

                                                 A    reporting
:Dtatelripact
109101SYLVAINA

                        e-mitoorriefli fi:z000wy


                                                                                                                                           ABOUT STATEIMPACT PENNSYLVANIA
Pipeline protestors face arrest, charges on                                                                                                Statelmpact Pennsylvania is a collaboration
                                                                                                                                           between W1TF WHYY, WESA and the
their own land                                                                                                                             Allegheny Front. Reporters Marie Cusick,
                                                                                                                                           Reid Frazier, Susan Phillips, and Amy Sisk
JUNE 29, 20171 6:40                                                                                                                        cover the commonwealth's energy economy.
                                                                                                                                           Read their reports on this site, and near them
gv su5AN PiIIILIPS
                                                                                                                                           on public radio stations across Pennsylvania
                                                                                                                                           Triis collaborative project is funded, in part.
                                                                                                                                           thiough grants from the Corporation for Public
                                                                                                                                           Broadcasting, Heinz Endowments anti
                                                                                                                                           Penn Foundation.
                                                                                                                                           Learn More   n.   Support $tatelinpa4t Peor,   A   .




                                                                                                                                           MULTIMEDIA




                                    C:ri::=72e="1
                                        ac 451.Pli
                                        NO 00
                                             110,1014
                                        $f) 041inv4..11ta.                                                                                 11111111PA
                                                                                                                                           AUDIO: Natural gas building boom fuels
                                        gAM PIPELINE                                                                                       climate worries, enrages landowners




                                                                                                         LA .4-:1        5:0,_01

         'I                                                       3 -7 7,+:4                    M                           <RI   til*.q        0; After The Boom
                                                                               NC   a-4Ni s:i.;ppotiem   ier   trit6;*,wO votil
     I    r.:N           t3C-011 L.SII'!%J ire   11   v955


Responding to a request by Sunoco Logistics, a Huntingdon County judge has ordered
 a family arid their supporters off the construction path of the Manner East 2, which runs

through their property. The ruling by Judge George Zanic means the family could be
arrested on their own land                                                                                                                 INTERACTIVE: Exploring Pennsylvania's
                                                                                                                                           energy economy on the Turnpike
Ellen and Stephen Gerhart oppose construction of the pipeline on their 27 -acre
property in Huntingdon, Pa, Their daughter Elise, along with supporters, have built tree
houses in the three remaining white pine trees that stand in the way of construction,                                                       FEAT(. RE° POSTS
People have been living             in the            trees 24/7.
                                                                                                                                            Jessup frustrated with DEP
                                                                                                                                            response to yellow smoke,
"This is   home, and my family's borne," said 30 -year -old Elise Gerhart, standing
                 rroy
                                                                                                                                            health complaints at gas
about 50 yards away from the tree houses, beneath a camouflaged shelter on her land,                                                        power plant
'People nave a right to live in peace but these corporations think their right to make
 money trumps that And don't agree with that."
                                    1                                                                                                       Sunoco spills drilling fluid
                                                                                                                                            into Lebanon County creek
The Gerharts have up until this point. lost their court battle against Sunoco's eminent                                                     for third time
domain taking. They have asked the Supreme Court to review their case, in the
meantime, construction along the 350 -mile natural gas liquids pipeline continues,                                                          State ethics commission
                                                                                                                                            investigating complaint
                                                                                                                                            against Wolf aide




https://stateimpact.npr.org/pennsylIRRielt 7/06/29/pipeline-pro... 4/30/2018
Pipeline Case
          protestors
              1:17-cv-01726-YK
                     face arrest,Document on their
                                  charges 104-5    own
                                                Filed    land State._
                                                      06/16/20            78 2 of 4
                                                               Page 17 ofPage                                        I




   Pi Let WI                                Supporters have pitched a handful of tents and
                                                                                                                                           ,.5
   POSTS
                                            built a large wood -burning stove to cook food
                                                                                                       Stan:Impact Pennsylvania to expand its
        Pa. supreme Court's landmark
                                            near tne Gerharts house on the property. They              reach with grant from Corporation for
        environmental ruling faces          call the email encampment Camp White Pine, Zip             Public UroadcastIng
        first test
                                            lines are strong between the trees where large
        Sunoco seeks kijnoction
                                            protest signs hang. Sunoco could not remove the
        against anti -pipeline farnlly
        and supporters in Huntingdon        remaining three trees during their clear cut              RECENT POSTS
        County                              operation last year because Elise Gerhart was
        JUdge rules that environmental                                                                Penn state researchers join international
                                            silting in   a   platform in one tree about 50 feet off
        group can challenge Sunoco                                                                    effort to study Antarctic 'doomsday' glacier
        over pipeline eminent domain        the ground,
                                                                                                      Listen: Gas reached $3 per gallon in PA this
                                            Huntingdon County Court of Common Pleas                   week. Why is it getting so expensive?
   TOPICS
                                            judge George Zanic ordered the family on        As nuclear power loses ground to natural
                       Pipelines: The new
                       battleground over
                                            Wednesday to remove all tents and structures    gas, e.miironmentallsts are torn: Are the
   -    -
                       Tracking              that are along (he easement where Sunoco plans risks worm saving it for climate's sake?
                                            to build the pipeline Zanic also ordered the              State senator files complaint asking PUC to
                                            family and their guests not to interfere with             halt Tflarirr oaf pipeline construction
pipeline construction                                                                                 Woit Joins major donor at Sixers game, skips
                                                                                                      environmental awards ceremony
Elien Gerheirt,  retired public School teacher, haS not been living up in the trees but
                             a

says her family and their supporters will not comply with the judge's order. The
Gerharts sae the pipeline would cause damage to their wetlands, poses a public safety
hazard, and is not in the public interest. They tact: issue with the fact that the bulk of
the natural gas liquids will be shipped overseas to make plastics, Gerhart says her
family is lOst one of many families along the pipeline route that has felt bullied by the
company,
                                                                                                              .?sr
"Anytime when you nave to stand up to a bully, you have to stand up to them," said
Ellen Ger hart 'If you don't and you just cave in, they just continue doing what they're
doing. And there's a point you just have to say no, We're saying no. And there are other
people along this pipeline also saying no And hopefully we get enough of us saying no
loudly enough that we can stop it."




11.'.       r.inr....,?;:t -Cem   1^ii                       Ee.,1         1-1,w,Liiwon



Sunoco Logistics is now a subsidiary of Energy Transfer Partners, the pipeline
company that battled Native American protestors and their supporters in North Dakota
over the Dakota Access Pipeline. ETP hired a private security firm, which used attack
dogs against protestors. A recent article in The Intercept refers to documents that




https://stateinipact.npr,org/pennsyllmia/ffel 7/06/29/pi pel ine-pro... 4/30/2018
          protestors
Pipeline Case        face arrest,Document
              1:17-cv-01726-YK            on their
                                  charges 104-5    own
                                                Filed    land Statel...
                                                      06/16/20 Page 18 ofPage
                                                                          78                                      3   014

show the security firm TigerSWar is monitoring resistance to the construction et Mariner
East 2,

 Elise Gerhart says she's well aware that she count he Injured, arrested or spend time in
jail for her actions

"We know some of the tactics that Energy Transfer Partners                                  [against protesters
she said. We knout how far ETP is willing to go,

Still, she says she's- Made the choice to empidy direct action against construction of the
Mariner East 2 to protect the environment and to stand up to what she sees as a
corporation given too much power by government agencies that were designed to
protect the land and the people living on it.

"I   take the long view,' said Elise, 'I see that there's a lot of trou e ahead                       e den t

f101t




                                 8nzi
           1'4)1   EAvii   Y   pips::,f1U Ili   I   Lid


                                            a hearing on Tuesday morning that the
An attorney for Sunoco told judge Zanic during
company had followed the law in condemning the property for eminent domain and that
it needed to continue with construction to stay on schedule.

Judge Zanic had already issued a writ of possession to Sunoco in the case, which
grants the company the right to evict the Gerharts from the easement. eut Sunoco's
attorney Alan Boynton told the Judge that wasn't enough.

1.,.aw   enforcement was reluctant to enforce                       it,   'said Boynton.

Sunoco spokesman Jeff Shields says the company has no comment other than what
was said in court.

The Gerhart's attorney, Rich Raiders, had argued the fudge needed to consider the
Supreme Court's recent decision regarding the Environmental Rights Amendment.
Raiders says the judiciary now has                        a   duty to consider harm to the state's natural
resources when making decisions.

Although judge Zanic took a copy of the decision to read, if was not referenced in his
injunction against the Gerharts.

Ellen Gerhart says she plans to appeal his decision to the Commonwe!




ht-tps://stateimpact.npr.org/pennsylwRi4ail 7/06/29/pipeline-pro... 4/30/2018
Pipeline Case
         protestors  face arrest,Document
              1:17-cv-01726-YK            on their
                                  charges 104-5    own
                                                Filed 06/16/20            78 4 of 4
                                                               Page 19 ofPage
                                                         land Statel..,                                                     I




Cairo(Von. An earlier version of this story film-identified tile family member sitting in the
ri.C.te fast year, it was Elise, net Ellen.




TOPICS


                                 Mariner East: A pipeline project
                                 plagued by mishaps and delays




                                 Pipelines: The new battleground over
                                 fracking



 Delaware Meet          d    Forest Fragmentation   Impact




COMMENTS

                                      PREVIOUS POST           NEXT POST
--   NJ   blocks PennEast water permit again: company         In vetoing plastic bag bill,   Wolf cites Environmental
                                    says it will reapply      Rights Amendment




                                                    MIK* *                                                                      ARCHIVES

                                                                  rim                                                            Selfyi Month            1YJ


          PENNSYLVANIA                                                                                                          VS* Sir bolls It
                                                                 Mire         Cireich
                                                                 f.ievoi

          tttity*Oit
                                                                 Reid      F MOO!
                                                                 414101010




                                                                  Soot IlAknciun1




                                                    Ill
                                                     ..4re.


                                                    s'
                                                      tL,
                                                                 ikniwir feteirs
                                                                   ,1,40ill




           2Orratiz.        ghpaliaatet NMI    'Wow GP 40.0 Othri*kr NOW                                                filf9   OW* 3C          *Psva. 460Y4




https://stateimpact.npr.org/pennsylARielt 7/06/29/pipeline-pro... 4/30/2018
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 20 of 78




           EXHIBIT "C"
                            RR -0116
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 21 of 78




Ellen Gerhart Walks onto ROW @ 0829




                                RR -0117
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 22 of 78




Ellen continues to walk on ROW and near
equipment




                                RR -0118
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 23 of 78




Ellen stands among construction and
equipment on ROW




                                RR -0119
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 24 of 78




Ellen stands in Middle of ROW for approx. 3
mins




                                RR -0120
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 25 of 78




Ellen throws material that makes contact with
dozer




                                RR -0121
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 26 of 78




Ellen follows equipment as it is moving away
from her




                                RR -0122
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 27 of 78




Ellen follows construction workers as they
walk east toward access road. Harrasment




                                RR -0123
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 28 of 78




Ellen returns to ROW at 0905 as construction
restarts




                                RR -0124
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 29 of 78




Ellen, again walks on the ROW and close to
equipment




                                RR -0125
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 30 of 78




Ellen sits on felled tree pile until construction
shut down for         a   second time @ 1030




                                RR -0126
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 31 of 78




            EXHIBIT "D"
                            RR -0127
   Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 32 of 78




Appx 1335      EST,   Ellen Gerhart enters the ROW




                               RR -0128
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 33 of 78




Appx 1336   EST,   Ellen Gerhart dispatches a bundle of stakes from
the ROW onto her Property (theft)




                                  RR -0129
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 34 of 78




Additional imagery of the theft




                                RR -0130
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 35 of 78




Additional imagery of the theft




                                RR -0131
     Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 36 of 78




Appx 1337      Ellen Gerhart removes snow fence from
             EST,
the perimeter of the ROW (vandalism)




                                 RR -0132
     Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 37 of 78




Additional imagery of the vandalism




   28AprlB (Maynard   -   Pike - Hughes - McKinnon) Ellen Gerhart Theft




                                                 RR -0133
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 38 of 78




Additional imagery of the vandalism




                                RR -0134
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 39 of 78




Additional imagery of the vandalism




                                RR -0135
     Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 40 of 78




Appx 1409 EST, Ellen Gerhart identifies a moving side -
by -side, moves into position to purposely impede it's
travel




                                 RR -0136
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 41 of 78




Additional imagery of Ellen Gerhart
intentionally impeding movement of vehicle




                                RR -0137
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 42 of 78




Additional imagery of Ellen Gerhart
intentionally impeding movement of vehicle




                                RR -0138
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 43 of 78




Additional imagery of Ellen Gerhart
intentionally impeding movement of vehicle




                                RR -0139
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 44 of 78




Appx 1538 HLT, Pennsylvania State Police
(PSP) arrives on scene




                                RR -0140
   Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 45 of 78




Appx 1539 EST          PSP    initiates conversation with
Ellen Gerhart




                               RR -0141
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 46 of 78




PSPattempts to gain information from Ellen
Gerhart, but she is non -compliant to requests




                                  RR -0142
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 47 of 78




                                        VERIFICATION

         Subject to the penalties of 18 Pa. C.S.A.      §   4904 relating to unsworn falsification

to authorities,   I   hereby certify that   I   am a Pipeline Relocation Engineer and the

Construction Spread Manager in Spread 3 for Sunoco Pipeline L.P., and that                       I   am

authorized to sign this verification on its behalf.     I   further verify that the facts set forth in

the foregoing document are true and correct to the best of my knowledge, information,

and belief.



                                                SUNOCO PIPELINE L.P.



                                                Daniel A. Kershner


Dated:    750//i.




                                            RR -0143
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 48 of 78




                                      CERTIFICATE OF SERVICE

       I   hereby certify that   a   true and correct copy of the foregoing document was

served on this date via email and first class mail upon the following:

                                       Richard Alan Raiders, Esq.
                                         Lengert & Raiders, PC
                                        210 West Penn Avenue
                                              PO Box 223
                                         Robesonia. PA 19551



                                                                            Gvl
                                                Alan R. Boynton, Jr.
                                                Attorney for Condemnor


Dated: April 30, 2018




                                                   11


                                              RR -0144
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 49 of 78




                             IN THE COURT OF COMMON PLEAS
                     OF HUNTINGDON COUNTY, PENNSYLVANIA
                             CIVIL DIVISION - IN REM

IN RE: CONDEMNATION BY SUNOCO                             Docket No. 2015-0972
PIPELINE L.P. OF PERMANENT AND
TEMPORARY RIGHTS OF WAY FOR
THE TRANSPORTATION OF
ETHANE, PROPANE, LIQUID
PETROLEUM GAS, AND OTHER                                  EMINENT DOMAIN - IN REM
PETROLEUM PRODUCTS IN THE
TOWNSHIP OF UNION, HUNTINGDON
COUNTY, PENNSYLVANIA, OVER THE
LANDS OF STEPHEN GERHART AND
ELLEN S. GERHART

         CONDEMNOR'S MOTION TO SUPPLEMENT PETITION FOR
  DETERMINATION OF INDIRECT CRIMINAL CONTEMPT AND TO REVOKE BAIL

       Condemnor Sunoco Pipeline L.P.("Sunoco Pipeline"), by and through its

undersigned counsel, hereby moves to supplement its pending petition for           a


determination that Condemnee Ellen Gerhart has engaged           in   indirect criminal contempt

of this Court's preliminary injunction order of June 28, 2017, and further requests that

Mrs. Gerhart's bail be revoked due to her post -May 9, 2018 conduct. In support of its

Motion, Sunoco Pipeline avers as follows:

       1.     On or about April 30, 2018, Sunoco Pipeline filed its Petition for the

Determination of Indirect Criminal Contempt. The Court scheduled the matter for

hearing to be held on May 9, 2018.

      2.      Immediately prior to the start of the May   9   hearing, Mrs. Gerhart, through

her counsel, requested   a   continuance so that she could obtain criminal counsel. The




                                          RR -0145
        Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 50 of 78




Court granted the request and rescheduling the hearing for July 6, 2018, conditioned

upon the posting of $25,000 unsecured bail and establishing a condition of bail that Mrs.

Gerhart comply with the Court's June 28, 2017 injunction.

        3.    The July 6, 2018 hearing was subsequently rescheduled for August 3,

2018.

        4.    Subsequent to issuance of the May          9   Order, Mrs. Gerhart has continued

her efforts to interfere with pipeline construction as follows:

              a. While remaining off the easement, Mrs. Gerhart threw a stick at a
                   construction worker on the easement. A criminal citation was issued
                   arising out of the incident. A preliminary hearing on the charge was
                   scheduled for July 25, 2018 but, at Mrs. Gerhart's request, was
                   continued to August 30, 2018.

              b.   Mrs. Gerhart spread cat feces, raw eggs, rancid milk and ground
                   turkey meat adjacent to the easement to create a noxious odor to
                   hamper the work and to attract wild animals to the site. She also threw
                   some of the rancid milk and ground turkey meat onto workers.

              c.   Mrs. Gerhart's efforts to bait the property was successful and, on June
                   24, 2018, a mountain lion was spotted on the edge of the easement.
                   Four days later, two bears were on the easement and fresh mountain
                   lion tracks discovered. On June 30, 2018, Mrs. Gerhart was directed
                   by a game warden to remove the bait by July 3 or be cited for illegally
                   luring wild animals. On July 1, Mrs. Gerhart dug a shallow hole next to
                   the easement and placed materials in it, covering it with a plastic
                   sheet. On the same day, a large bear then entered the easement,
                   close to security personnel. See Exhibit A, attached hereto. Because
                   of the risk to employees, security personnel were removed from the
                   nearby security structure.

              d. On July 5, 2018, Mrs. Gerhart yelled to workers: "Hey, do you like the
                   present   I   left for you last night or have you found them yet?"




                                                  2


                                             RR -0146
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 51 of 78




                  e.   On July 13, 2018, a game warden returned to the property and found
                       bait food had either not been removed or had been replenished. Mrs.
                       Gerhart admits that she did so for the purpose of drawing bears to the
                       easement. She was issued a citation.

                 f.    Mrs. Gerhart has started fires on her property that have been close
                       enough to threaten damage to construction fences and equipment and
                       required workers to extinguish the fires (from the right-of-way side of
                       the fence) before they could damage equipment on the easement.

                 g.    Mrs. Gerhart brought two 1/2 gallon jugs of a mixture of what appeared
                       to be liquid flammable substances, with a rag on top (something akin to
                       a Molotov cocktail) adjacent to (within a few feet of) the easement and
                       attempted to light it. She then retreated and took shelter behind a
                       nearby tree, either in anticipation of the device exploding or intending
                       to at least cause the expectation of the work crew that it would do so.
                       When it failed to ignite, she returned and added sticks to get it to burn.
                       While doing so, she informed the nearby workers, "How does it feel to
                       be next to something that could possibly explode? Now you know how
                       we feel living next to this pipeline." At 1:36 am that evening, she then
                       spread an unknown white substance outside the easement but close to
                       a security hut, then left the area.


                 h.    Mrs. Gerhart entered the right-of-way easement and place a video -
                       camera in the face of workers, then stepped in front of a construction
                       vehicle carrying fallen trees to a mulcher, forcing the equipment to stop
                       operation until she left the area.

                 i.    On July 11, 2018, Sunoco Pipeline was advised by County personnel
                       that Mrs. Gerhart had called the County Emergency Management
                       office and asked about Sunoco's Emergency Response Plan and
                       inquired, "what if there is a bomb on the pipeline?"

Attached hereto as Exhibit       B   are transcripts of security radio logs relating to a number of

the incidents.

       5.        Mrs. Gerhart's conduct in baiting for wild animals, especially bears and

mountain lions, placed at risk of substantial harm not only the construction workers but


                                                    3


                                               RR -0147
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 52 of 78




also residents, including several young children, who live in the immediate vicinity of the

easement.

         6.    Mrs. Gerhart's conduct in standing in front of construction vehicles, in

throwing objects at workers, in drawing dangerous animals to the site and in lighting

fires close to construction vehicles have been        in   violation of the injunctive bar on

"creating conditions on the right of way that create a danger to themselves and others."

June 28, 2017 Order, ¶ 5.

         7.    Mrs. Gerhart's conduct has been willfully and maliciously in violation of the

injunctive bar on "interfering   in   any way with Condemnor's installation of pipelines within

said easement." June 28, 2017 Order, If 4.

         8.    Mrs. Gerhart's conduct is in willful and deliberate disobedience of the

Order.

         9.    Mrs. Gerhart's increasingly dangerous and obstructive behavior has

placed workers, and herself, at risk of injury and threatens damage to equipment on the

easement.

         10.   Pipeline installation work continues on the right-of-way easement.




                                                  4


                                             RR -0148
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 53 of 78




         WHEREFORE, for the reasons set forth above, Condemnor Sunoco Pipeline L.P.

supplements its pending Petition to identify the additional conduct by Mrs. Gerhart and,

because of her ongoing conduct, respectfully requests that the Court find Mrs. Gerhart

in   contempt of the Court's Order and requests that appropriate remedies, including

revocation of bail, be imposed.

                                           Respectfully submitted,

                                           McNEES WALLACE & NURICK LLC



                                           By       aitoee
                                                    Alan R. Boynton,
                                                                            014/
                                                                         Pa. I. . No. 39850
                                                    aboynton@fncneeslaw.com
                                                    Stephanie Carfley, Pa. I.D. No. 79136
                                                    scar fie  mcneesiaw.corn
                                                    Kandice Kerwin Hull, PA I.D. No. 86345
                                                    khullgrncneeslaw corn
                                                    100 Pine Street, P.O. Box 1166
                                                    Harrisburg, PA 17108
                                                    (717) 232-8000

Dated: July 26, 2018                      Counsel for Condemnor Sunoco Pipeline L.P.




                                                5


                                        RR -0149
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 54 of 78




                            RR -0150
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 55 of 78
   Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 56 of 78




1July18-Bricker-Markham-Ripley-P4     EG d




1July18-Gates-Markham-Ripley-P4 Bear




                               RR -0152
       Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 57 of 78



July 1, 2018




June 28, 2018




                                   RR -0153
          Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 58 of 78



June 28, 2018 at hut 4




                                                                             Vire
                                                                      trioke,t4evitt-,
                                       eii..,
                                                     -WO
       ..,,r404,10",p law vs. iimp MP
rip,.0t,*40.4                              "II
                                             4W
                                                     IP 44-
                                                4111111.05.4110
                                                 A
                                                                  1.,   I


                    to4t4ritif     Pik,"94                              i


S..                                0 444-t
                                                                      4* 4.43:44S4140.4
hp,      .4 040     re4
     40"6:4111440940.41,
                        1...*
                          41444,0041P-A"..-lifiW
                          4i
                                        r 4.70or
                                                             }it"
                                               44;1001:14tr,4WO.di,    ?op ri, 441.41 dt ou._,
                                                                             I
                                                                                       '


                                                                      .4.3.410.47,40,-.441,
           40p 4.4pa0 ,          a                            $140,40
                               0         ,dii.4),

                2w40. 4,0-4*. 40-div40;rfr-4.
pAirjur:10,04p,4.4"114164.                                       4 ;             NIV
                                                                             .$40-4,a,+.40
                                                                                       -.V

"41000.
r4,740,10   iv.        ,d10 4160,
                                         All* t"inotbr-41C.-.4.,
                                           it., 4P    4.40W
                                                          4
                                                                   ' - ' 4040: IS",41°P 41-411a.4.1
                                                                        .4
44
           4414046:0,*
                                  **".."..              4,               -40
                                                                  1 4441/*
                                                                   ,4074*!
                                                                                       4101410 42
                                                                                             -1*.n.4rlf;
otir4W4,1$49,10h,.tiN611.40424:rt-
         A10444410114P4.400%.4:44
              is.,             ,I61' IP.   td  tv rierr.w.ow
                                                    leo
                                                             'N' w           4V
                                                                               '
                                                                                   .
                                                                                                  40k

 ro-,,.._,            Le
                 ..41:1  ; : "0 ki w411:1fr.
                                     vv,..p   144,P4f 1064.4414#
                                                              46-
 lit&,'
           On100.,44V                .


                                      t-
laritilt4:3"7-;t:71'0*)
June 28, 2018




                                                          RR -0154
Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 59 of 78




                            RR -0155
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 60 of 78
Leighton Radio Log                                          Date:   5   /   21   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To        From     Comments

0500    P-#       CP       Hourly Check - All Secure, No Trespassers
0534    CP        P-4      Ellen Gerhart is in the AO, off the RoW, dropping waste
                           and feces nearby their_position on her property.
0600    P-#       CP       Hourly Check - All Secure, No Trespassers
0700    P-#       CP       Hourly Check - All Secure, No Trespassers
0702    CP        P-#      Day Shift Change Complete
0800    P-#       CP       Hourly Check - All Secure, No Trespassers
0900    P-#       CP       Hourly Check - All Secure, No Trespassers
0942    CP        P-3      Ellen Gerhart sighted by Hut Five, heading up the
                           Buckeye - she was sighted dumping what appeared to
                           be cat litter with cat feces around the Hut, shouting
                          unheard things at assets before leaving the AO
0946    CP        P-9      Ellen Gerhart moved Westbound on the Buckeye
                          before arriving at her property, moving Northbound
                          along 829.
1000    P-#       CP      Hourly Check - All Secure, No Trespassers
1100    P-#       CP      Hourly Check - All Secure, No Trespassers
1200    P-#       CP      Hourly Check - All Secure, No Tres .assers
1300    P-#       CP      Hourly Check - All Secure, No Tres assers
1338    CP        P-9     Ellen Gerhart sighted on foot moving onto 829
1339    CP        P-3     3 sighted Ellen Gerhart, is in possession of the body
                          camera and is getting visual.
1340    CP        P-3     LAX -2 Body Camera Activated.
1340    CP        P-3     Ellen Gerhart has left the AO, (confirmed also by P-9)
                          returned to her home heading up her driveway
1341    CP        P-3     LAX -2 Body Camera Deactivated.
1353    CP        P-9     Ellen Gerhart sighted heading up the Buckeye Line.
1355    CP        P-3     Ellen Gerhart appears to be smashing raw eggs as well
                          as raw meats on the trees and the area.
1401    CP        P-3     3 investigated the meat- it appeared to be ground
                          turkey or pork smeared around the trees with the egg!,
1404    CP        P-9     Ellen Gerhart appears to be moving across the
                          Buckeye through a neighbor's property, in the
                          direction of the creek - site lost.
1408    CP        P-5     5 has reestablished visual on Ellen, now in the
                          established shed reading a book.
1426    P-4       P-5     Ellen Gerhart is now walking in the direction of 4.

                                         RR -0156
            Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 61 of 78

1445     CP       L-20     Ellen Gerhart spotted on the North Side of the RoW by
                           Hut 4.
1448     CP       P-3      Ellen Gerhart is now on the trail heading towards the
                           established shed.
1452     CP       P-3      Ellen Gerhart is now at the shed.
1500     P-#      CP       Hourly Check - All Secure, No Trespassers
1507     CP       P-5      Ellen Gerhart sighted heading back on the North Trail
                           in the direction of her home.
1600     P-#      CP       Hourly Check - All Secure, No Trespassers
1700     P-#      CP       Hourly Check - All Secure, No Trespassers
1800     P-#      CP       Hourly Check - All Secure, No Trespassers




       Initial Completed




                                        RR -0157
              Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 62 of 78
Leighton Radio Log                                           Date:   5   /   22   /   2018


"CP"= Command Post          "S"=Shift Supervisor     "P_"= Post Number
Time     To        From     Comments

1800     P-#       CP       Hourly Check -All Secure, No Trespassers
1900     P-#       CP       Hourly Check -All Secure, No Trespassers
2000     P-#       CP       Hourly Check -All Secure, No Trespassers
2100     P-#       CP       Hourly Check-All Secure, No Trespassers
2122     CP        P-8      Unknown vehicle pulled into Gerhart's driveway. P-8 is
                            unable to give a description, just saw unknown
                           vehicle's headlights.
2200     P-#       CP       Hourly Check-All Secure, No Trespassers
2238     CP        P-8     A second unknown vehicle pulled into Gerhart's
                           driveway.
2302     P-#       CP       Hourly Check -All Secure, No Trespassers
0000     P-#       CP       Hourly Check -All Secure, No Trespassers
0100     P-#       CP       Hourly Check -All Secure, No Trespassers
0200     P-#       CP      Hourly Check -All Secure, No Trespassers
0300     P-#       CP      Hourly Check -All Secure, No Trespassers
0400     P-#       CP      Hourly Check -All Secure, No Trespassers
0457     CP        P-8     Pick-up truck pulled up to Gerhart's driveway, stopped,
                           turned headlights off and then turned headlights back
                           on and drove away from Gerhart's driveway.
0500     P-#       CP      Hourly Check -All Secure, No Trespassers
0542     CP        P-4     Ellen Gerhart is near site rubbing an unknown
                           substance on surrounding trees as well as spreading
                           the substance on the round.
0547     CP        S       Ellen Gerhart is near P-4 headed toward P-5, she is
                           spreading eggs and food around the area. She also has
                           containers of an unknown liquid and is pouring from
                           one container to another. Command is recording
                           footage of Ellen Gerhart doing so.
0557     CP        P-8     Ellen Gerhart observed near post carrying a blue
                           satchel that appears to be "really full." Walking away
                           from P-8 toward P-5.
0600     P-#       CP      Hourly Check -All Secure, No Trespassers
0606     P-5       P-4     Ellen Gerhart headed westbound from P-5.
0613     CP        P-8     Ellen appears to now be going up her driveway.


       Initial Completed

                                          RR -0158
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 63 of 78
Leighton Radio Log                                          Date:   5   / 24   /   2018


"CP"= Command Post         "S"=Shift Supervisor     "P_"= Post Number
Time    To        From     Comments

0700    P-#       CP       Hourly Check -All Secure, No Trespassers
0800    P-#       CP       Hourly Check -All Secure, No Trespassers
0820    P-5       P-9      Ellen Gerhart sighted heading towards Post Five's
                           direction, walking on the secondary line (off of our
                           RoW) - she was wielding a ba in her hand
0822    P-3       P-5      Ellen Gerhart passed by Hut Five, heading towards P -
                           3's AO.
0824    P-4       P-3      Ellen Gerhart st hted, movin towards P-4.
0826    CP        P-4      LAX -29 Body Camera Activated.
0826    CP        P-4      Ellen Gerhart threw feces onto the RoW, hitting one of
                           the workers (later identified as Alex Saluka), then
                           proceeded to pour some sort of liquid around the fence
                           line - she did not h sicall move onto the RoW.
0829    CP        P-4      LAX -29 Body Camera Activated.
0831    CP        P-4      Ellen Gerhart is standing by the safety -fencing (off the
                           RoW but is h sicall throwin thins onto the RoW.
0833    CP        P-4      LAX -29 Bod Camera Deactivated.
0836    CP        P-4      Ellen Gerhart is leaving the AO, returning from where
                           she initially entered in from.
0836    CP        P-3      Ellen Gerhart was sighted moving at the TEPCO moving
                           away from the AO but heading East.
0846    CP        P-5      Ellen Gerhart was sighted walking past "The Pit",
                           headin ass Five.
0848    CP        P-9     Ellen Gerhart sighted moving down from the Buckeye.
0850    CP        P-9     Ellen Gerhart is moving North on 829 still wielding the
                          large bag - "she's moving towards the neighbor's
                          driveway, appears to be that she's intending on using
                          the neighbor's trail." Visual was lost short) there -after.
0900    P-#       CP      Hourly Check -All Secure, No Trespassers
0919    CP        S -DT   Ellen Gerhart sighted on the Northside of the First
                          Crossing, currently P-3 is on site with a camera
                          tracking.
0929    CP        P-3     Ellen Gerhart was sighted, at the time, pouring water
                          from the creek into a water-bottle - captured on
                          camera.
0932    CP        P-4     LAX -29 Bod Camera Activated.
0934    CP        P-4     LAX -29 Body Camera Deactivated.

                                         RR -0159
            Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 64 of 78

0941     CP       P-4      Ellen Gerhart is now heading out of the AO, appears to
                           be heading in the direction back to her house.
0956     CP       P-2      2 believes he sighted Ellen Gerhart, moving through
                           the trees.
0957     CP       P-1      1 has gained visual on Ellen Gerhart, hiding behind a
                           Hut.
0957     CP       P-2      LAX -2 Body Camera Activated.
1000     P-#      CP       Hourly Check -All Secure, No Trespassers
1004     CP       P-3      Ellen Gerhart sighted moving on the back -trail.
1008     CP       P-3      Ellen Gerhart's visual contact was reestablished,
                           moving towards the second creek, appears to be
                           heading towards the established shed.
1015     CP       P-5      Ellen Gerhart sighted at the established shed, moved
                           off to the underbrush by the pond.
1100     P-#      CP       Hourly Check -All Secure, No Trespassers
1144     CP       P-4      Ellen Gerhart sighted at the second bridge by the
                           Creek.
1149     P-5      P-4      Ellen Gerhart spotted, 5 alerted 4 that she was heading
                           in their direction.
1156     CP       P-4      Ellen Gerhart passed by "the slope", made her way
                           towards the established shed.
1158     CP       P-5      Ellen Gerhart heading "west, northwest out of the AO"
1200     P-#      CP       Hourly Check-All Secure, No Trespassers
1300     P-#      CP       Hourly Check-All Secure, No Trespassers
1400     P-#      CP       Hourly Check -All Secure, No Trespassers
1500     P-#      CP       Hourly Check -All Secure, No Trespassers
1600     P-#      CP       Hourly Check-All Secure, No Trespassers
1700     P-#      CP       Hourly Check -All Secure, No Trespassers
1748     CP       P-4      Ellen Gerhart sighted directly behind Hut Four.




       Initial Completed




                                        RR -0160
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 65 of 78
Leighton Radio Log                                          Date:   5   /   24   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To        From     Comments

1800    P-#       CP       Hourly Check-All Secure, No Trespassers
1829    CP        P-4      Ellen Gerhart near site, northern side
1840    CP        P-4      Ellen Gerhart is between P-4 and P-5, near where
                           Environmental is working. P-4 reports that Ellen is
                           yelling about suing and law suits.
1851    CP        P-3      Ellen Gerhart headed toward the TEPCO
1900    P-#       CP       Hourly Check -All Secure, No Trespassers. S , P-4 and
                           P-5 are monitoring Ellen Gerhart's movements.
1914    CP        P-5      Ellen Gerhart is moving west on the South side of the
                           RoW
1945    CP        P-5      Ellen Gerhart made threatening gestures implying that
                           she was going to throw rocks at P-5. P-5 was in fear for
                           his safety as well the safety of the line workers.
2002    S         P-5     Ellen Gerhart piling groups of sticks and rocks along
                          RoW
2020    P-#       CP      Hourly Check-All Secure, No Trespassers
2021    CP        P-5     Ellen Gerhart headed West of TEPCO
2035    CP        P-8     Mixed silver colored conversion van pulled into Ellen
                          Gerhart's driveway as well as a dark colored pick-up
                          truck. Van has 1 occupant, pick-up has 2 occupants.
2039    CP        S       Ellen Gerhart is near hut 4 AO, throwing material
                          around AO. Some of the debris material thrown hit pipe
                          near hut 4 AO. The material she threw also hit a light
                          tree in that AO. Command reports that Ellen Gerhart
                          made threatening gestures and motions implying that
                          she was about to throw rocks at S. S was fearful of his
                          safety.
2041    CP        P-8     1 maroon colored van left Ellen Gerhart's driveway. 1
                          occupant.
2044    CP        S       Stock piles of rocks and sticks are being gathered into
                          piles by Ellen Gerhart. She is leaving said piles along
                          RoW near hut 4's AO.
2103    P-#       CP      Hourly Check -All Secure, No Trespassers
2116    CP        S       S on North side of Hut 4, Ellen Gerhart is seen
                          approaching AO with flashlight. Ellen Gerhart threw
                          stagnant milk, hitting S as well as RoW. She also has


                                         RR -0161
            Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 66 of 78

                           rancid ground meat and is spreading it along RoW. S
                           body cam LAX -7, has been activated.
2121     CP       S        Ellen Gerhart is now leaving P-4 RoW and heading east
                           toward A -FRAME.
2126     CP       S        Body cam LAX -7 activated, Ellen Gerhart came out of
                           the trees with a flashlight, 21/2 gallon milk jugs, rancid
                           smelling ground meat, and bottles filled with liquid. She
                           mixed leaves, sticks, the liquid from the bottles and
                           other unknown materials into the 2 milk jugs as well as
                           the rancid meat container and set them on fire right
                           next to the RoW near S's AO @ hut 4.
2205     P-#      CP       Hourly Check -All Secure, No Trespassers
2219     CP       S        Fire is still going and still being fed by Ellen Gerhart.
2235     CP       S        Ellen Gerhart has started a secondary fire next to the
                           first one. She is using the same materials to do so.
2300     P-#      CP       Hourly Check -All Secure, No Trespassers
2313     CP       S        S visual from hut 4, Ellen Gerhart is breaking sticks and
                           pacing around talking aggressively aloud to herself, no
                           one else is around.
0000     P-#      CP       Hourly Check -All Secure, No Trespassers
0100     P-#      CP       Hourly Check -All Secure, No Trespassers
0136     CP       P-5      Ellen Gerhart spreading white liquid along South side
                           of RoW
0200     P-#      CP       Hourly Check -All Secure, No Trespassers
0300     P-#      CP       Hourly Check -All Secure, No Trespassers
0400     P-#      CP       Hourly Check -All Secure, No Trespassers
0500     P-#      CP       Hourly Check -All Secure, No Trespassers
0600     P-#      CP       Hourly Check -All Secure, No Trespassers




       Initial Completed




                                        RR -0162
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 67 of 78
Leighton Radio Log                                           Date:   5   /   25   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P   "= Post Number

Time    To        From     Comments

0700    P-#       CP       Hourly Check -All Secure, No Tres assers
0710    CP        P-#      Day Shift Change Complete
0800    P-#       CP       Hourly Check-All Secure, No Trespassers
0823    CP        P-5      Ellen Gerhart sighted in the AO, throwing food around
                          the area but not onto the RoW at this time.
0823    CP        P-5      Ellen Gerhart placed a box of unknown contents by the
                          pit.
0829    CP        P-5     Ellen Gerhart is "staging her supplies for the day" by
                          the Pit on her side of the property - placing down an
                          array of meats, cartons and half-gallon jugs of milk and
                          other things.
0833    P-4       P-5     "4, this is 5 - double time your ass up here now with a
                          fire extinguisher."
                          4 approached, double-timing with a fire-extinguisher.
0835    CP        S -CC   Ellen Gerhart is currently standing on her property and
                          has made a fire on her property although five feet away
                          from a parked excavator piece of equipment by an
                          excavator. Fire extinguisher is on site - supervisor DT
                          advised assets to use the extinguisher if it "gets out of
                          hand" to save equipment and to make sure she is not in
                          the area for her safety when it is doused.
0841    CP                Ellen Gerhart has walked away from the fire - it
                          appears that the fire will cause damage to the safety
                          fencing in the immediate proximity and is currently
                          being extinguished.
0846    CP        P-9     9 reports that there appears to be smoke in the area of
                           his Hut.
0848    CP        S -CC   Supervisor CC reports that the smoke that 9 is seeing
                          is coming from their position and that is now
                          extinguished - Ellen Gerhart approached him,
                          attempting to hit him with a stick before Supervisor
                          dodged before contact was made.
0850    CP        S -CC   Ellen Gerhart is now approximately 20 feet to the east
                          of where she was attempting to craft the first fire,
                          placing tinder into the box attempting to light it.
0900    P-#       CP      Hourly Check -All Secure, No Trespassers


                                         RR -0163
            Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 68 of 78

0934   S -CC     CP       S -DT   at CP: "PSP has been called they are on their
                          way."
                          S -CC: "Copy is that per the footage      - over."
                          S -DT at CP: "That will be for the fire
                                                              and your attempted
                          assault. Be advised you will be needing to make a
                          written statement."
                          S-CC: "Is that for hand or come back to the CP"
                          S -DT at CP: "No will be heading on site here directly."
                                            I

0941   CP        P-5      The box that Ellen Gerhart placed onto the ground has
                          now caught alight - the smoke has lessened and has
                          been exchanged for active flames, no longer
                          smolder.
1000   P-#       CP       Hourly Check -All Secure, No Trespassers
1030   P-5       P-9      9 sighted two individuals walking towards their AO on
                          the Buckeye, one being positively identified as Elise
                          Gerhart, the other is an unknown and unrecognized
                          male.
1034   CP        P-9      9 sighted a black Camaro heading southbound on 829
                          believes it to be associated with the sudden sighting of
                          Elise Gerhart and the unknown male
1042   CP        S -CC    Ellen Gerhart, Elise Gerhart, and the unknown male
                          have been present, yelling and screaming at the assets
                          on post. The male appears to be white with shorter -
                          long blonde hair, ear -rings and a hat.
1045   P-3       P-4      Elise Gerhart was sighted on the Buckeye heading East
                          on it, heading towards where P-5 and Supervisor CC is
                          at.
1052   P-4       P-3      3 advised that Ellen Gerhart was now moving to 4's AO
                         and to be advised.
1053   P-3       P-4     "Copy, she's just coming over from the Buckeye."
1058   P-3       P-4     Ellen Gerhart is now turning back to head towards 3's.
1100   P-#       CP      Hourly Check -All Secure, No Trespassers
1101   CP        P-9     9 sighted an unknown man on the TEPCO, walking up
                         and down it but appeared to be on the phone - plaid
                         shirt, glasses and a ballcap
1104   CP        P-7     7 advised CP (who then advised all assets) that a drone
                         is about to be active in the AO.
1107   CP        S -CC   Ellen and Elise Gerhart appear to be leaving his AO,
                         heading down the TEPCO past Hut Five.
1111   CP        P-9     9 confirmed visual of Ellen and Elise heading down the
                         TEPCO towards 829.
1115   CP        P-9     Ellen Gerhart and Elise were sighted now walking down
                         their driveway.

                                        RR -0164
         Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 69 of 78

1116   CP     P-9      Ellen Gerhart and Elise crossed from their driveway,
                       moving through their treeline behind a neighbor's
                       house, losing visual.
1126   CP     P-5      Ellen Gerhart was sighted by the established shed.
1129   CP     P-5      Both Ellen and Elise Gerhart were sighted by the shed.
1131   P-4    P-5      5 advised 4 that Ellen and Elise were going to be
                       "making their way back along these trails."
1140   CP     P-9      Three individuals in all black are heading up the
                       TEPCO, moving into the treeline and immediately lost
                      visual.
1200   P-#    CP      Hourly Check -All Secure, No Trespassers
1224   CP     P-9     9 spotted two individuals, one Ellen Gerhart and who
                      they believed to be Elise Gerhart's boyfriend moving
                      East on the Buckeye.
1227   P-9    P-5     5 sighted the two moving past the Pit.
1244   P-5    P-3     3 sighted Ellen and the male moving back towards 5's
                      AO through the buckeye.
1300   P-#    CP      Hourly Check -All Secure, No Trespassers
1400   P-#    CP      Hourly Check -All Secure, No Trespassers
1426   CP     P-9     9 identified a small silver compact car moving into the
                      Gerhart's Driveway.
1444   CP     P-4     Ellen Gerhart and one unidentified individual female is
                      in 4's vicinity - left and was soon sighted at the
                      established shed
1456   CP     P-5     Ellen and the other individual were sighted moving
                      West away from the established shed.
1500   P-#    CP      Hourly Check-All Secure, No Trespassers
1600   P-#    CP      Hourly Check -All Secure, No Trespassers




                                     RR -0165
              Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 70 of 78
Leighton Radio Log                                           Date:   6   I   24   /   2018


"CP"= Command Post           "S"=Shift Supervisor    "P_"= Post Number
Time     To        From     Comments

1900     L#        CP       Hourly Check -All Secure, No Trespassers
2000     L#        CP       Hourly Check -All Secure, No Trespassers
2044     CP        S        The Dark colored pickup truck from the other night
                            drove by the CP
2100     L#        CP       Hourly Check -All Secure, No Trespassers
2130     CP        L9       Vehicle pulled into the tepco access road then left after
                            about 1 minute
2200     L#        CP       Hourly Check -All Secure, No Trespassers
2224     L#        CP/S     All need to be careful there is a large cat (size of a
                            cougar) on the south side of the RoW and everyone
                            needs to be on the lookout
2300     L#        CP       Hourly Check-All Secure, No Trespassers
0000     L#        CP       Hourly Check-All Secure, No Trespassers
0100     L#        CP       Hourly Check -All Secure, No Trespassers
0200     L#        CP       Hourly Check -All Secure, No Trespassers
0300     L#        CP       Hourly Check-All Secure, No Trespassers
0400     L#        CP       Hourly Check -All Secure, No Trespassers
0500     L#        CP       Hourly Check-All Secure, No Trespassers
0600     L#        CP       Hourly Check -All Secure, No Trespassers




       Initial Completed

                                          RR -0166
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 71 of 78

Leighton Radio Log                                          Date:   6   / 28   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To         From    Comments

0600    P-#        CP       Hourly Check - All Secure, No Trespassers
0700    P-#        CP       Hourly Check - All Secure, No Trespassers
0702    CP         P-#      Day Shift Change Complete
0800    P-#        CP       Hourly Check - All Secure, No Tres assers
0900    P-#        CP       Hourly Check - All Secure, No Trespassers
1000    P-#        CP       Hourly Check - All Secure, No Trespassers
1041    CP         P-4      Ellen Gerhart sighted in the AO of Hut Four but quickly
                           shifted in Hut Five's direction.
1048    CP         P-4     Ellen Gerhart came back towards Hut Four, dumped
                           some cat food onto a pile of rolled up tar with 5/50
                           cord, cat litter, mayonnaise, cat food, and a dirty shirt
                           on a pile of and then withdrew towards the A -FRAME.
1059    CP        P-4      Ellen Gerhart sighted, heading West along the back
                           trail, appears to be heading in the direction of the
                           established shed.
1100    P-#       CP       Hourly Check - All Secure, No Trespassers
1108    CP        P-5      Ellen Gerhart sighted in the AO throwing food onto the
                           RoW however this was not caught on camera.
1200    P-#       CP       Hourly Check - All Secure, No Trespassers
1300    P-#       CP       Hourly Check - All Secure, No Trespassers
1400    P-#       CP       Hourly Check - All Secure, No Trespassers
1500    P-#       CP       Hourly Check - All Secure, No Trespassers
1600    P-#       CP       Hourly Check - All Secure, No Trespassers
1618    CP        P-4      Ellen Gerhart came in from the backtrail to the A -
                           FRAME and was sighted standing in between the
                           camera trailer and the A -FRAME right off the orange
                           fencing and trench - she then began to record with a
                           handheld camera of her own.
1700    P-#       CP       Hourly Check - All Secure, No Trespassers
1717    P-5       P-4      Ellen Gerhart was moving West towards the
                           established she once more -4 advised and cautioned
                           5. 5 acknowledged.




                                         RR -0167
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 72 of 78

Leighton Radio Log                                            Date:   6   /   28   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To        From     Comments

1800    P-#       CP       Hourly Check -All Secure, No trespassers
1808    CP        P-4      Bear on ROW, hand held video footage captured.
1809    CP        P-4      Bear climbed over safety fence headed toward P-5 or
                           AFRAME. P-5 spotted bear from afar, it was running
                           southbound away from any personnel
1900    P-#       CP       Hourly Check -All Secure, No trespassers
2000    P-#       CP       Hourly Check -All Secure, No tresassers
2040    CP        P-2      Bear spotted on ROW in AO
2045    CP        PC       PC-JB says bear is headed toward P-3, South of ROW
2057    CP        PC       P-4 will move to P-3 to be out of area of bear sightings.
                           Assets can still be seen and monitored from P-3.
2100    P-#       CP       Hourly Check -All Secure, No trespassers
2102    CP        PC       PC-JB observed bear run into woods, bear is said to
                           have been snorting and appeared agitated.
2107    CP        PC       PC-JB sates that there are fresh Mountain Lion prints in
                           AO if P-5. Between P-4 and P-5 near where the old Drill
                           Pad was. Prints look fresh, as in, within last 12 hours.
2133    CP        PC       PC-JB states not only 1 bear, but 2 now spotted. 1 bear
                           is between P-3 & P-4, South side, headed toward
                           AFRAME and the second bear is walking around AO of
                           P-4 & P-5.
2200    P-#       CP       Hourly Check -All   Secure,   No   trespassers
2300    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0000    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0100    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0200    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0300    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0400    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0500    P-#       CP       Hourly Check -All   Secure,   No   trespassers
0600    P-#       CP       Hourly Check -All   Secure,   No   trespassers




                                         RR -0168
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 73 of 78

Leighton Radio Log                                           Date:   6   /   30   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P   "= Post Number

Time    To        From     Comments

1800    P-#       CP       Hourly Check - All Secure, No Trespassers
1900    P-#       CP       Hourly Check - All Secure, No Trespassers
2000    P-#       CP       Hourly Check - All Secure, No Trespassers
2100    P-#       CP       Hourly Check - All Secure, No Trespassers
2200    P-#       CP       Hourly Check - All Secure, No Tres assers
2300    P-#       CP       Hourly Check - All Secure, No Trespassers
0000    P-#       CP       Hourly Check - All Secure, No Trespassers
0100    P-#       CP       Hourly Check - All Secure, No Trespassers
0200    P-#       CP       Hourly Check - All Secure, No Trespassers
0300    P-#       CP       Hourly Check - All Secure, No Trespassers
0400    CP        P-4      Two bears sighted crossing the ROW headed into the
                           trees. South side.
0400    P-#       CP       Hourly Check - All Secure, No Trespassers
0433    CP        PC       PC-JB observed two bears moving across AFRAME and
                           wetlands. South side. P-5 monitoring TEPCO, no bear
                           activity there at this time.
0500    P-#       CP       Hourly Check - All Secure, No Trespassers. No visual
                           of bears.




                                         RR -0169
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 74 of 78
Leighton Radio Log                                          Date:   7   /   01   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To        From     Comments

0600    P-#       CP       Hourly Check - All Secure, No Trespassers
0700    P-#       CP       Hourly Check - All Secure, No Trespassers
0709    CP        P-#      Day Shift Change Complete
0800    P-#       CP       Hourly Check - All Secure, No Tres assers
0809    CP        P-5      5 reports a black bear 25 yards from their Hut on the
                           Northside that shortly there after crossed onto the RoW
                           after checking and smelling where the bags alongside
                           the RoW were hanging from the Gerhart Property. It
                           sighted her and stood up before continuing on to the
                           TEPCO.
0811    P-#       CP       CP advised all assets to stand-by    their air-horns and
                           not to run from the bear but to make themselves
                           appear larger.
0900    P-#       CP       Hourly Check - All Secure, No Tres sassers
0917    CP        P-5      P-5 reports sighting two bears on the top of the
                           Buckeye in visual of their AO.
1000    P-#       CP       Hourly Check - All Secure, No Trespassers
1100    P-#       CP       Hourly Check - All Secure, No Trespassers
1200    P-#       CP       Hourly Check - All Secure, No Trespassers
1300    P-#       CP       Hourly Check - All Secure, No Trespassers
1400    P-#       CP       Hourly Check - All Secure, No Trespassers
1500    P-#       CP       Hourly Check - All Secure, No Trespassers
1600    P-#       CP       Hourly Check - All Secure, No Trespassers
1700    P-#       CP       Hourly Check - All Secure, No Trespassers




                                         RR -0170
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 75 of 78
Leighton Radio Log                                          Date:   7   / 01   /   2018


"CP"= Command Post          "S"=Shift Supervisor    "P_"= Post Number
Time    To         From    Comments

1800    P-#       CP        Hourly Check - All Secure, No Trespassers
1900    P-#       CP        Hourly Check - All Secure, No Trespassers
1930    CP        P-2      Caucasian female, brown hair, white t-shirt, blue skirt,
                           on side of ROW between P-2 and P-6. Woman stated
                           that she lives in nearby cabin (between P-1 and P-2)
                           and wanted to check the progress of the line. PC-JB en
                           route.
1930    CP        P-6      Body cam activated to obtain footage of woman.
1936    CP        P-6      Body cam deactivated, woman left AO.
2000    P-#       CP       Hourly Check - All Secure, No Trespassers
2050    CP        PC       PC-JB reports Ellen Gerhart is digging a hole with a
                           shovel directly behind P-4. She has a very foul smelling
                           bag with her. Possibly a dead carcass.
2100    CP        PC       Ellen Gerhart buried a rotting animal carcass in the
                           shallow hole she dug directly behind Hut-4. Her
                           movements will continue to be monitored.
2100    P-#       CP       Hourly Check - All Secure, No Trespassers
2123    CP        P-4      Ellen Gerhart has shovel and bag and is headed West.
2132    CP        PC       PC-JB observes Ellen Gerhart on the West side of the
                           left side of the ROW near P -5's AO. Movements being
                           monitored.
2143    CP        PC       Ellen Gerhart is in area where she has previously tied
                           plastic bags containing rotting animal carcasses up to
                           the trees at P-5
2158    CP        PC       Ellen Gerhart is outside of the Established Shed, it
                           sounds like she is banging pots together
2200    P-#       CP       Hourly Check - All Secure, No Trespassers
2300    P-#       CP       Hourly Check - All Secure, No Trespassers
0000    P-#       CP       Hourly Check - All Secure, No Trespassers
0008    CP        P-2      A bobcat walked along north side of ROW.
0100    P-#       CP       Hourly Check - All Secure, No Trespassers
0200    P-#       CP       Hourly Check - All Secure, No Trespassers
0300    P-#       CP       Hourly Check - All Secure, No Trespassers
0332    CP        PC       One bear spotted on the south side of the ROW near P-
                           5
0345    CP        PC       Two bears spotted now. South side of ROW. Eventually
                           headed east.

                                         RR -0171
             Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 76 of 78
Leighton Radio Log                                          Date:   07   /   09   12018


"CP"= Command Post         "S"=Shift Supervisor     "P_"= Post Number
Time    To        From     Comments

0600    P-#       CP       Hourly Check - All Secure, No Trespassers
0700    P-#       CP       Hourly Check - All Secure, No Trespassers
0704    CP        P-#      Day Shift Change Complete
0800    P-#       CP       Hourly Check - All Secure, No Trespassers
0900    P-#       CP       Hourly Check - All Secure, No Trespassers
0926    CP        P-5      Ellen Gerhart was sighted on the Northside of the RoW
                           by the light plant dumping an unknown liquid and what
                           appeared to be cat feces.
0931    CP        P-3      Ellen Gerhart was sighted by the first water -way.
0933    CP        P-3      LAX -9 Body Camera Activated.
0936    CP        P-3      LAX -9 Body Camera Deactivated, Ellen was now
                           inbound towards the AFRAME.
0938    CP        P-3      LAX -9 Body Camera Activated.
0940    CP        P-3      LAX -9 Body Camera Deactivated.
0951    CP        P-5      Ellen Gerhart walked down from the Drill Pad towards
                           the established shed.
0952    CP        P-3      3 reports sighting some sort of fat or grease on top of a
                           pile of sticks by Hut 4.
1000    P-#       CP       Hourly Check - All Secure, No Trespassers
1100    P-#       CP       Hourly Check - All Secure, No Trespassers
1200    P-#       CP       Hourly Check - All Secure, No Trespassers
1300    P-#       CP       Hourly Check - All Secure, No Trespassers
1400    P-#       CP       Hourly Check - All Secure, No Trespassers
1500    P-#       CP       Hourly Check - All Secure, No Trespassers
1600    P-#       CP       Hourly Check - All Secure, No Trespassers
1700    P4        CP       Hourly Check - All Secure, No Trespassers
1800    P-#       CP       Hourly Check - All Secure, No Trespassers




                                         RR -0172
    Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 77 of 78




                                          VERIFICATION

         Subject to the penalties of 18 Pa. C.S.A.       §   4904 relating to unsworn falsification

to authorities,    I   hereby certify that   I   am a Pipeline Relocation Engineer and the

Construction Spread Manager          in   Spread 3 for Sunoco Pipeline L.P., and that             I   am

authorized to sign this verification on its behalf.      I   further verify that the facts set forth in

the foregoing document are true and correct to the best of my knowledge, information,

and belief.



                                                 SUNOCO PIPELINE L.P.


                                                    1-2-2
                                                 Daniel A. Kershner


Dated:    7/2-6/




                                             RR -0173
      Case 1:17-cv-01726-YK Document 104-5 Filed 06/16/20 Page 78 of 78




                                CERTIFICATE OF SERVICE

       I   hereby certify that a true and correct copy of the foregoing document was

served on this date via email and first-class mail upon the following:

                                 Richard Alan Raiders, Esq.
                                       Raiders Law PC
                                     606 North 5th Street
                                     Reading, PA 19601

                                    Ashley Martin, Esq.
                               The Law Office of Roy Galloway
                                4309 Linglestown Road #107
                                   Harrisburg, PA 17112




                                           Alan R. Boynton, J
                                           Attorney for Condemnor


Dated: July 26, 2018




                                             6


                                         RR -0174
